 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    LUIS ALBERTO VALENCIA PINEDA,                        Case No. 1:19-cv-00260-DAD-EPG-HC

12                   Petitioner,                           ORDER DENYING PETITIONER’S
                                                           REQUEST FOR APPOINTMENT OF
13           v.                                            COUNSEL

14    KATHLEEN ALLISON,                                    (ECF No. 22)

15                   Respondent.

16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254. Petitioner has moved for appointment of counsel. (ECF No. 22).

19          There currently exists no absolute right to appointment of counsel in habeas proceedings.

20 See, e.g., Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Anderson v. Heinze, 258 F.2d

21 479, 481 (9th Cir. 1958). However, 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of

22 counsel at any stage of the proceeding for financially eligible persons if “the interests of justice

23 so require.” See Rule 8(c), Rules Governing Section 2254 Cases. To determine whether to

24 appoint counsel, the “court must evaluate the likelihood of success on the merits as well as the

25 ability of the petitioner to articulate his claims pro se in light of the complexity of the legal issues

26 involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
27          Petitioner argues that counsel should be appointed because: there may be a need to seek

28 discovery to demonstrate Petitioner’s diligence in pursuing his rights, Petitioner is Spanish


                                                       1
 1 speaking with no working knowledge of the law, and he cannot articulate his claims without

 2 confusion. (ECF No. 22 at 1–2).1 Upon review of Petitioner’s submissions in this proceeding, the

 3 Court finds that with the assistance of fellow inmates, Petitioner appears to have a sufficient

 4 grasp of his claims and the legal issues involved and that he is able to articulate those claims

 5 adequately. The legal issues involved are not extremely complex, and Petitioner does not

 6 demonstrate a likelihood of success on the merits such that the interests of justice require the

 7 appointment of counsel at the present time. If, upon further review, the Court finds that the legal

 8 issues are more complex than they appear currently, the Court will revisit Petitioner’s request for

 9 counsel.

10              Accordingly, IT IS HEREBY ORDERED that Petitioner’s request for appointment of

11 counsel (ECF No. 22) is DENIED without prejudice.

12
     IT IS SO ORDERED.
13

14         Dated:      December 18, 2019                                 /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
